DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 64-84 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Joachim (US 20190095825) discloses a maximum capacity for venue (Claim 1). 
Higgy (US 20130173317) discloses a request to book venue, with venue approval and threshold (Para. 10). 
Sedkey (US 20160078502) discloses a request for meeting space (Para. 70). 
Mariano (US 20150112738) discloses a venue reservation system (Para. 24). 
Vo (US 20200034629) discloses an allocation of venue floor space (Para. 2). 
Hennessy (US 20170344945) discloses an allocation of space at venue (Para. 25). 
Suzuki (US 20140278613) discloses a restaurant server setting (Para. 52). 
Abdelmohsen, S., et al. in “A Heuristic Approach for the Automated Generation of Furniture Layout Schemes in Residential Spaces,” from Design Computing and Cognition, pp 459-475, introduce a heuristic algorithm for generating furniture layout schemes based on a set of space subdivision rules, object-object relations, and object-space relations. Using Grasshopper, they generate a group of possible schemes for a sample residential living space. 
The above, in combination, fails to disclose iteratively reallocating requests in a pool of unallocated requests for the venue, the pool including a new request and at least one previously allocated request, the requests in the pool having associated difficulty values, a first iteration comprising: selecting, from unallocated requests in the pool and based on difficulty values for the unallocated requests, a highest difficulty value unallocated request; identifying, in the volume, an available location for the highest difficulty value unallocated request, the available location based on a start time of the highest difficulty value -2-Application No.: 16/754,136 Attorney Docket No. 15655.0003-00000 unallocated request and at least in part on a space and time volume of the highest difficulty value unallocated request; and updating the volume to allocate the highest difficulty value unallocated request to the available location; and a time control specifying a time of the time slice; detecting an interaction with the time control, the interaction specifying a new time; and automatically updating the display to depict a new time slice in the volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
35 U.S.C. 101 Subject Matter Eligibility: 
Applicant’s remarks (7/22/2022), in response to the Office Action (6/29/2022) with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive. The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant's remarks are hereby incorporated as reasons for overcoming the 35 U.S.C. 101 rejection.
For these reasons, the claims in ordered combination are a practical application. 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/            Examiner, Art Unit 3698                                                                                                                                                                                            
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698